UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1871



JERRY C. SCOTT,

                                              Plaintiff - Appellant,

          versus


ANN VENEMAN, in her official capacity as
Secretary of United States Department of
Agriculture; UNITED STATES DEPARTMENT OF AGRI-
CULTURE; SAMUEL J. COLEY; BOB FOIL; PHILLIP
FARLAND, in their official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CA-99-161-4-H)


Submitted:   January 31, 2002          Decided:     February 28, 2002


Before WILKINS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick H. Flanagan, Norwood P. Blanchard, III, CRANFILL, SUMNER &
HARTZOG, L.L.P., Raleigh, North Carolina, for Appellant. John S.
Bruce, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Jerri U. Dunston, Assistant United States
Attorney, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jerry C. Scott appeals from the district court’s order grant-

ing summary judgment in his former employer’s favor in this action

alleging discrimination based upon disability, in violation of the

Rehabilitation Act, 29 U.S.C.A. §§ 701-796 (West 1999 & Supp.

2001). We have reviewed the parties’ briefs, the joint and supple-

mental appendices, and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     Scott v. Veneman, No. CA-99-161-4-H (E.D.N.C.

May 24, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2